Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
31, 2009







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed March 31, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00248-CV
____________
 
IN RE REED & ABRASLEY, P.L.L.C., ROBERT S.
ABRASLEY, INDIVIDUALLY, JOEL D. REED, INDIVIDUALLY, and ROBERT S. ABRASLEY,
P.C., Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On March
18, 2009, relators, Reed & Abrasley, P.L.L.C., Robert S. Abrasley,
Individually, Joel D. Reed, Individually, and Robert S. Abrasley, P.C., filed a
petition for writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  Relators also filed a motion to file the record under
seal.  




In the
mandamus petition, relators ask this court to compel the Honorable Reece
Rondon, presiding judge of the 234th District Court of Harris County, to set
aside his January 14, 2009 order granting the motion to compel production filed
by real parties in interest, Michael G. Shebay and Andrew Shebay & Company,
P.L.L.C.  
Relators
have not established their entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relators= petition for writ of mandamus and
motion to file the record under seal.  
 
PER CURIAM
 
Panel consists of Justices Frost,
Brown, and Boyce.